Citation Nr: 1815421	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-31 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to a compensable rating for epididymal cyst.

4.  Entitlement to service connection for a back condition, claimed as scoliosis.

5.  Entitlement to service connection for a left foot condition.

6.  Entitlement to service connection for a right foot condition.

7.  Entitlement to service connection for a right ankle condition.

8.  Entitlement to service connection for a left ankle condition.

9.  Entitlement to service connection for a left knee condition.

10.  Entitlement to service connection for a right knee condition.
11.  Entitlement to service connection for rheumatoid arthritis.

12.  Entitlement to service connection for hemorrhoids.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1997 to May 2000, including service in Kuwait from November 1998 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2012 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2017.  

The issue of entitlement to service connection for a psychiatric disability was previously on appeal.  However, in a June 2017 rating decision, the RO granted service connection and at the September 2017 Board hearing the Veteran withdrew any further psychiatric disability claim.

The issues of entitlement to service connection for right carpal tunnel syndrome; left carpal tunnel syndrome; a back condition, claimed as scoliosis; a left foot condition; a right foot condition; a right ankle condition; a left ankle condition; a left knee condition; a right knee condition; and rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a painful epididymal cyst.

2.  Hemorrhoids were onset in service.


CONCLUSIONS OF LAW

1.  The criteria for at least a 10 percent disability evaluation for an epididymal cyst have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.118 Diagnostic Code (DC) 7804 (2017).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating for epididymal cyst

The Veteran testified that his epididymal cyst is painful and throbbing.  See September 2017 Board hearing transcript, p. 4; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is currently assigned a noncompensable rating for his epididymal cyst under 38 C.F.R. § 4.115b, DC 7599-7529.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2017).

The Veteran reports that his cyst is painful and warrants a 10 percent rating by analogy to a painful scar.  DC 7804 pertains to scars that are unstable or painful and provides a 10 percent rating where there are one or two scars that are unstable or painful; a 20 percent rating where there are three or four scars that are unstable or painful; and a 30 percent rating where there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has one painful scar, and thus, a rating of at least 10 percent under DC 7804 is warranted.

The Veteran indicated that the award of a 10 percent rating for epididymal cyst would satisfy his appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

II.  Service Connection for hemorrhoids

The Veteran contends that he currently has hemorrhoids constantly and has had them since service.  See September 2017 Board hearing transcript, pp. 12-13; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A March 1999 service treatment record shows a diagnosis of external hemorrhoids during service.  Post-service VA treatment records show a request for medication for hemorrhoids and a diagnosis of internal and external hemorrhoids.  See December 2012 and February 2016 VA treatment records.

The Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hemorrhoids is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994); 38 C.F.R. § 3.303(a).


ORDER

A rating of 10 percent for an epididymal cyst is granted, subject to the applicable criteria governing the payment of monetary benefits.

Service connection for hemorrhoids is granted.


REMAND

The Veteran contends that pain and problems with his knees, ankles, back, and feet began in service and have been recurrent since service.  See September 2017 Board hearing transcript, pp. 6, 9.  He also testified that he has had numbness in his hands since service.  Id. at pp. 11, 14.

In regard to the Veteran's right and left foot conditions, the April 1997 entrance examination notes moderate, asymptomatic pes planus on entrance.  Post-service VA treatment records show a diagnosis of pes planus, cavus foot, and complaints of foot pain.  See January 2011, February 2011, and May 2016 VA treatment records. 
A VA examination has not been provided in regard to the Veteran's bilateral foot conditions.  As the Board finds that there is sufficient indication that a current foot condition may be associated with the Veteran's active service, a VA foot examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The examiner must determine whether any current right and/or left foot condition pre-existed service, and if so, whether it was aggravated by service.  If a preexisting disorder is noted upon entry into service, as pes planus is in this case, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A December 1997 service treatment record shows a knot in left knee after the Veteran banged his knee against a desk.  A July 1998 service treatment record shows a diagnosis low back strain.

Post-service VA treatment records show back pain as early as October 2002.  Post-service VA treatment records also show diagnoses of rheumatoid arthritis, bilateral carpal tunnel syndrome, pain in the ankles, pain in the knees, and unspecified internal derangement of the knee.  See VA treatment records dated January 2011 through September 2016. 

The Veteran submitted October 2017 buddy statements in support of his disabilities from L.R., and his two siblings, V.H. and T.H.  L.R. notes the Veteran suffers from rheumatoid arthritis and experiences joint pain, tenderness, swelling, and stiffness.  V.H. notes that when the Veteran came home from Kuwait, he complained that his body ached.  T.H., notes that the Veteran seems to be in pain a lot and has issues with his knees, hands, and back.

VA examinations have not been provided in regard to the Veteran's carpal tunnel syndrome, back, bilateral ankle, bilateral knee, or rheumatoid arthritis.  As the Board finds that there is sufficient indication of current disabilities that may be associated with the Veteran's active service, VA examinations are warranted.  McLendon.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  The Veteran served in the Persian Gulf War.  The Veteran's claims for carpal tunnel syndrome and back, foot, ankle, and knee conditions have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the AOJ must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and the VA examinations must address whether the Veteran suffers from an undiagnosed or chronic multisymptom illness.

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his bilateral carpal tunnel syndrome and his back, bilateral foot, bilateral ankle, bilateral knee, and rheumatoid arthritis conditions and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bilateral carpal tunnel syndrome, back, bilateral foot, bilateral ankle, bilateral knee, and rheumatoid arthritis conditions.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral carpal tunnel syndrome, back, bilateral foot, bilateral ankle, bilateral knee, and rheumatoid arthritis symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, afford the Veteran a VA foot examination.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must answer the following:

(a)  Identify all acquired foot disabilities found to be present.  

(b)  State the likelihood that any current foot disability found to be present existed prior to service.

(c)  If the examiner concludes that any current foot disability found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

(d)  If the examiner diagnoses the Veteran as having any foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his symptoms of bilateral hand numbness, back, bilateral foot, bilateral ankle, bilateral knee, and rheumatoid arthritis conditions.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


